                Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 1 of 9



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                        CR15-166 TSZ
 9         v.
                                                        ORDER
10      JERRY LYNN POWERS,
11                           Defendant.

12
            THIS MATTER comes before the Court on defendant Jerry Lynn Powers’s
13
     motion for compassionate release, docket no. 50. Having reviewed all papers filed in
14
     support of, and in opposition to, the motion, the Court enters the following order.
15
     Background
16
            Defendant pleaded guilty to possession of child pornography and receipt of child
17
     pornography and was sentenced on May 12, 2016, to ten years in the custody of the
18
     United States Bureau of Prisons (“BOP”). See Judgment (docket no. 38). Defendant
19
     self-surrendered on June 17, 2016, and is currently incarcerated at Federal Correctional
20
     Institution (“FCI”) Lompoc in California, with a projected release date of December 16,
21
     2024. He seeks immediate release on the ground that his age (71), gender (male), and
22
     medical conditions (hypertension, history of skin cancer, and previous positive result on a
23

     ORDER - 1
               Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 2 of 9



 1 test for the coronavirus that causes Coronavirus Disease 2019 (“COVID-19”)) increase

 2 the possibility of acute illness or death from COVID-19 and warrant a reduction in his

 3 sentence. The Court concludes otherwise.

 4 Discussion

 5 A.       Standard for Compassionate Release

 6          A sentence is generally considered final and may not be altered except in limited

 7 circumstances. See 18 U.S.C. § 3582(b); see also Dillon v. United States, 560 U.S. 817,

 8 824 (2010). Prior to 2018, a modification for reasons other than a post-conviction

 9 lowering of the applicable sentencing range, could be made only upon a motion brought

10 by the Director of BOP. See United States v. Rodriguez, --- F. Supp. 3d ---, 2020 WL

11 1627331 at *2 (E.D. Penn. Apr. 1, 2020). Congress has since enacted the First Step Act

12 of 2018, which permits a defendant, after exhausting administrative remedies, 1 to directly

13 request a reduction in the term of incarceration. See 18 U.S.C. § 3582(c)(1)(A). The

14 First Step Act did not, however, amend the two statutorily-enumerated grounds for

15 compassionate release, namely (i) the existence of “extraordinary and compelling

16 reasons” supporting a reduction; or (ii) the satisfaction of certain criteria for a defendant

17 sentenced to life imprisonment under 18 U.S.C. § 3559(c). See id. at § 3582(c)(1)(A)(i)

18 & (ii). The second basis for relief does not apply in this case, and thus, defendant Jerry

19

20
     1
     The exhaustion requirement is satisfied on the earlier of (i) the resolution of an administrative
21 appeal   concerning BOP’s failure to bring a motion for early release on a defendant’s behalf, or
   (ii) the lapse of thirty (30) days after the warden of the facility at which the defendant is in
22 custody receives a request to make such motion. 18 U.S.C. § 3582(c)(1)(A). The parties agree
   that defendant in this matter has met the prerequisite of exhaustion.
23

     ORDER - 2
               Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 3 of 9



 1 Lynn Powers bears the burden of establishing that “extraordinary and compelling

 2 reasons” justify a decrease in the term of his imprisonment. See Riley v. United States,

 3 2020 WL 1819838 at *7 (W.D. Wash. Apr. 10, 2020).

 4 B.       Extraordinary and Compelling Reasons

 5          As adopted in 1984, the statute did not define “extraordinary and compelling

 6 reasons,” but rather delegated to the United States Sentencing Commission the task of

 7 describing the grounds for a sentence reduction that would qualify as “extraordinary and

 8 compelling.” See 28 U.S.C. § 994(t); see also Pub. L. No. 98-473, §§ 212(a)(2) &

 9 217(a), 98 Stat. 1837, 1998 & 2019 (1984). The Commission promulgated United States

10 Sentencing Guideline (“USSG”) § 1B1.13, the application notes of which describe three

11 categories of potentially “extraordinary and compelling reasons,” namely medical

12 condition, age, and family circumstances, see USSG § 1B1.13 cmt. n.1(A)-(C), as well as

13 a “catch-all” provision, id. cmt. n.1(D), which “opens the door” to considering factors

14 other than those specifically enumerated, see United States v. McPherson, --- F. Supp. 3d

15 ---, 2020 WL 1862596 at *4 (W.D. Wash. Apr. 14, 2020). USSG § 1B1.13 has not been

16 updated since the passage of the First Step Act, and district courts nationwide are split on

17 the question of whether the Commission’s list of “extraordinary and compelling reasons”

18 is binding. 2 See United States v. Almontes, 2020 WL 1812713 at *3 & n.5 (D. Conn.

19
     2
20   The Government cites Dillon for the proposition that USSG § 1B1.13 is binding. See Resp.
   at 7 (docket no. 54). Dillon, however, did not involve a motion for compassionate release under
21 § 3582(c)(1), but rather a motion pursuant to § 3582(c)(2) for a reduction in light of a decrease in
   the sentencing range. See 560 U.S. at 819. Moreover, Dillon predates the First Step Act and did
22 not address whether the pre-existing application notes restrict the Court’s discretion with regard
   to what constitutes an “extraordinary and compelling” reason for compassionate release.
23

     ORDER - 3
                Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 4 of 9



 1 Apr. 9, 2020); see also United States v. Sandoval, 2020 WL 3077152 at *3-4 (W.D.

 2 Wash. June 10, 2020). The Court concludes that the comments to USSG § 1B1.13 do not

 3 constrain the Court in evaluating whether the grounds for release articulated by defendant

 4 are “extraordinary and compelling,” but they do provide helpful guidance. See United

 5 States v. Locke, 2020 WL 3101016 at *4 (W.D. Wash. June 11, 2020); Rodriguez, 2020

 6 WL 1627331 at *4-6.

 7         1.      Current Medical Condition

 8         The Commission’s application notes outline two circumstances in which an

 9 inmate’s medical condition might constitute an “extraordinary and compelling” reason

10 for compassionate release: (i) an inmate is suffering from a terminal illness; or (ii) an

11 inmate is suffering from, and not expected to recover from, a serious physical or medical

12 condition, a serious functional or cognitive impairment, or deteriorating physical or

13 mental health as a result of the aging process, which “substantially diminishes the ability

14 of the defendant to provide self-care within the environment of a correctional facility.”

15 USSG § 1B1.13 cmt. n.1(A)(i)&(ii). In this case, although defendant mentions a possible

16 recurrence of skin cancer (basal cell carcinoma), as well as his ongoing hypertension, he

17 does not suggest that he has received a prognosis of probable death in the near future, and

18 thus, he does not fall within the first scenario.

19         The second situation involves defendants who are currently suffering from

20 disabling disorders. The related standard is incompatible with defendant’s contention

21 that a constellation of otherwise non-impairing ailments might increase the likelihood of

22 fatality from another, yet to be contracted, disease. Nevertheless, defendant contends that

23

     ORDER - 4
                 Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 5 of 9



 1 he has demonstrated “extraordinary and compelling reasons” for release because

 2 FCI Lompoc’s structural design 3 and pandemic protocols render him unable to engage in

 3 the “self-care” necessary to avoid infection with the coronavirus that causes COVID-19. 4

 4 This argument misconstrues the application note at issue, which inquires whether a

 5 defendant’s physical and/or mental condition is so compromised that it can no longer be

 6 managed in prison. See United States v. Reynolds, 2020 WL 3266532 at *4 (W.D. Wash.

 7 June 17, 2020); Riley, 2020 WL 1819838 at *7. The Court declines defendant’s

 8 invitation to focus on external factors inherent in confinement or the facility or arising

 9 from BOP’s procedures. Such factors affect the risk of contagion for everyone at the

10 correctional institution, and defendant’s proposed analysis offers no means of identifying

11 specific individuals deserving of compassionate release. Under the criteria outlined in

12 the comments to USSG § 1B1.13, defendant does not demonstrate a current medical

13 condition rising to the level of an “extraordinary and compelling” reason for a sentence

14 reduction.

15

16
     3
17    FCI Lompoc has multiple dormitories, each housing 80 or more inmates, in which social
     distancing is difficult. See United States v. Pippin, 2020 WL 2602140 at *1 (W.D. Wash.
     May 20, 2020).
18
     4
         According to BOP’s website, less than one week after defendant’s motion for compassionate
19 release noted for consideration, FCI Lompoc had only one inmate and six staff members with
   positive coronavirus test results, while 878 inmates and 12 staff members had “recovered” from
20 their infections. See https://www.bop.gov/coronavirus/ (visited at 9:30 a.m. PDT on June 18,
   2020). Moreover, as of that date, FCI Lompoc, which has a capacity of 992 inmates, had tested
21 993 individuals, 929 of whom had positive results. Id. Two inmates have died. Id. Defendant
   challenges BOP’s use of the term “recovered,” but the fact remains that, despite almost universal
22 spread of the disease among the population at FCI Lompoc, BOP has demonstrated an ability to
   manage the health consequences of COVID-19.
23

     ORDER - 5
                 Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 6 of 9



 1          2.      Risk of Death From Known Pathogen

 2          The Commission’s “medical condition” criteria are not well-suited to the current

 3 crisis involving COVID-19. In other cases in which inmates have sought release based

 4 on their fears of developing serious complications or dying from COVID-19, courts have

 5 considered one or more of the following factors: (i) whether the inmate is at higher risk

 6 because of his or her age 5 and/or race, see United States v. Young, 2020 WL 2614745 at

 7 *3 (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more, medically-

 8 documented, chronic health conditions that render him or her more vulnerable to

 9 COVID-19, see Locke, 2020 WL 3101016 at *4 (observing that the movant’s health

10 issues were “not merely self-diagnosed,” but rather “medically documented and

11 verified”); (iii) the fatality rate for individuals with similar health conditions as compared

12 with the overall fatality rate for COVID-19, see Rodriguez, 2020 WL 1627331 at *7

13 (summarizing COVID-19 fatality rates); Pippin, 2020 WL 2602140 at *1 (granting a

14 motion brought by a defendant suffering from pancytopenia, which is associated with an

15 “over fivefold enhanced risk of severe COVID-19”); (iv) whether the inmate has

16 previously tested positive for the coronavirus that causes COVID-19 and, if so, whether

17 the inmate suffers from any long-term effects of the disease, Reynolds, 2020

18

19
     5
     In its application notes, the Commission has indicated that a defendant’s age constitutes an
20
   “extraordinary and compelling” reason for compassionate release only if the defendant (i) is at
   least 65 years old, (ii) is experiencing a serious deterioration in physical or mental health because
21 of the aging process, and (iii) has served at least the lesser of 10 years or 75 percent of his or her
   term of imprisonment. USSG § 1B1.13 cmt. n.1(B). Defendant does not meet the second and
22 third criteria and does not seek a sentence reduction on the basis of age alone.

23

     ORDER - 6
                 Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 7 of 9



 1 WL 3266532 at *3-4 (denying a motion for compassionate release brought by an inmate

 2 at FCI Lompoc who recovered from and was “not suffering from any reported lingering

 3 symptoms” related to COVID-19); and (v) whether the inmate’s release is expected to

 4 reduce the risk of him or her contracting COVID-19, see Sandoval, 2020 WL 3077152 at

 5 *5 (declining to release a defendant to a situation that “would likely place him at greater

 6 risk”). The Court has discretion to consider the above factors in light of the “catch-all”

 7 provision of the Commission’s application notes, as well as the non-binding status of the

 8 comments to USSG § 1B1.13. This list is not exhaustive, and the Court recognizes that

 9 other factors 6 might be relevant in future cases.

10             In this matter, however, having considered the enumerated factors, the Court

11 concludes that defendant has not established the level of risk associated with COVID-19

12 that warrants a reduction in defendant’s sentence. Although defendant’s age increases his

13 susceptibility to COVID-19, his race does not, and he is otherwise in good health; his

14 hypertension is well-controlled with prescribed medications, see Ex. B to Def.’s Mot.

15 (docket no. 51 at 12, 17, & 74), and he offers no medical documentation to support his

16 concern that recent patches on his skin are symptoms of cancer. Defendant provides no

17

18
     6
         Defendant contends that gender should also be considered in assessing the risk of mortality
19 from COVID-19, but he cites no case in which a court has done so. Defendant relies solely on
   an article issued by the Brookings Institution, but rather than supporting his position, this report
20 suggests that the “gender gap” decreases with age and varies significantly by country, with
   Canada and the United States experiencing less disparity than China, Mexico, and various
21 European nations, indicating that something other than gender is involved. See Richard V.
   Reeve and Tiffany Ford, “COVID-19 Much More Fatal for Men, Especially Taking Age Into
22 Account” (available at https://www.brookings.edu/blog/up-front/2020/05/15/covid-19-much-
   more-fatal-for-men-especially-taking-age-into-account/).
23

     ORDER - 7
                 Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 8 of 9



 1 statistics concerning the fatality rate for persons with high blood pressure and no other

 2 pre-existing morbidity who contract COVID-19, 7 and in each of the cases he cites, the

 3 inmate who was granted compassionate release had at least one other disorder besides

 4 hypertension. On May 7, 2020, defendant tested positive for the coronavirus that causes

 5 COVID-19, but he was asymptomatic, and he has provided no evidence that the

 6 coronavirus had any adverse effects on his health. Defendant contends, however, that

 7 individuals who were asymptomatic when initially testing positive for the coronavirus

 8 might not have developed sufficient antibodies to prevent reinfection and might have

 9 more severe reactions upon re-exposure. This assertion is entirely speculative and

10 unsubstantiated by medical evidence, and it merely raises generalized concerns that do

11 not support a finding of “extraordinary and compelling reasons” for reducing defendant’s

12 sentence. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United

13 States v. Williams, 2020 WL 3037075 at *3-4 (W.D. La. June 5, 2020).

14            In light of the Court’s ruling that defendant has not made the requisite showing of

15 “extraordinary and compelling reasons” for compassionate release, the Court need not

16

17
     7
         Indeed, the evidence is mixed and multiple studies have reached different conclusions about the
18 COVID-19 risks associated with hypertension. See https://www.cdc.gov/coronavirus/2019-
     ncov/need-extra-precautions/evidence-table.html (visited June 26, 2020). The Centers for
19 Disease Control and Prevention identified (i) certain conditions that increase the risk of severe
   illness from COVID-19, and (ii) other conditions that “might” increase such risk; hypertension is
20 not on the former, but rather on the latter, list. See https://www.cdc.gov/coronavirus/2019-
   ncov/need-extra-precautions/ people-with-medical-conditions.html (visited June 26, 2020); see
21 also Rodriguez, 2020 WL 1627331 at *7 n. 15 (observing that “[t]he relationship between
   hypertension and elevated risk from COVID-19 is not fully understood” and that some experts
22 have  opined that “high blood pressure alone is not a risk factor,” but might be of concern when
   “combined with another underlying health condition”).
23

     ORDER - 8
             Case 2:15-cr-00166-TSZ Document 59 Filed 07/02/20 Page 9 of 9



 1 analyze whether a reduction in defendant’s sentence would be consistent with the factors

 2 set forth in 18 U.S.C. § 3553(a) and the applicable policy statement issued by the United

 3 States Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A).

 4 Conclusion

 5         For the foregoing reasons, the Court ORDERS:

 6         (1)    Defendant’s motion for compassionate release, docket no. 50, is DENIED.

 7         (2)    The Clerk is directed to send a copy of this Order to all counsel of record.

 8         IT IS SO ORDERED.

 9         Dated this 1st day of July, 2020.

10

11

12
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

     ORDER - 9
